DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
an arithmetic processing device for acquiring the motion image captured by the camera and an output of the status detector in claim 1,
a storage unit for storing predetermined information in claim 1,
a storage control unit for operating the information stored in the storage unit in claim 1,
an extraction unit for extracting part of the information stored in the storage unit in claim 1,
a determination unit for determining the operational status of the robot device in claim 1,
the storage control unit is configured to perform control for storing a motion image in the storage unit, the image being captured by the camera and attached with a time or an elapsed time from a predetermined reference time, control for storing a variable number in the storage unit, the variable number being acquired from the output of the status detector and attached with the time or the elapsed time, and control for deleting a motion image captured before a predetermined period preceding a current time in claim 1,
the determination unit is configured to determine whether the operational status of the robot device deviates from a predetermined reference operational status in claim 1,
the extraction unit is configured to extract, from the storage unit, a first motion image captured in a predetermined period including a first period preceding the deviation from the reference operational status and store the extracted first motion image in the storage unit in claim 1,
the storage control unit is configured to perform control for acquiring an acceleration in at least one axis direction of a reference coordinate system of the robot, acquiring a time when the acceleration is acquired, attaching the acceleration and the time to a monitoring information file, and recording the operational status of the robot device as monitoring information in the monitoring information file during operation of the robot device in claim 1,

the storage control unit is configured to store, in the storage unit, variable numbers acquired from the output of the status detector at the same time intervals as the control period of the robot in claim4,
the storage control unit is configured to store, in the storage unit, at least one of information on a warning of an operation of the robot device, information on a command statement of a motion program corresponding to a motion of the robot device, and information on interpolation points generated between movement points described in the motion program, the information being attached with a time or the elapsed time in claim 6,
the prediction unit is configured to estimate a robot position of the robot after driving the robot by a subsequent motion command based on the variable numbers acquired from the output of the status detector and stored in the storage unit in claim 7,
the determination unit is configured to determine whether the robot position estimated by the prediction unit is reachable by the robot in claim 7,
the motion control unit is configured to stop the robot before the robot is driven by the subsequent motion command in claim 7,
the determination unit is configured to determine, in advance, a determination range for a warning of approach of an acceptance value, in addition to the acceptance value for determining abnormality of a motion of the robot with respect to the acceleration in claim 9.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Hashimoto et al.(USPubN 2018/0243898)) does not disclose, with respect to claim 1, a monitor device for monitoring a motion of a robot device including a robot and an operation tool attached to the robot, the monitor device comprising: a camera for capturing a motion image of a motion of the robot device; a status detector for detecting an operational status of the robot device; and an arithmetic processing device for acquiring the motion image captured by the camera and an output of the status detector; wherein the arithmetic processing device including: a storage unit for storing predetermined information; a storage control unit for operating the information stored in the storage unit; an extraction unit for extracting part of the information stored in the storage unit; and a determination unit for determining the operational status of the robot device, the storage control unit is configured to perform control for storing a motion image in the storage unit, the image being captured by the camera and attached with a time or an elapsed time from a predetermined reference time, control for storing a variable number in the storage unit, the variable number being acquired from the output of the status detector and attached with the time or the elapsed time, and control for deleting a motion image captured before a predetermined period preceding a current time, the determination unit is configured to determine whether the operational 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484